Name: 87/581/EEC: Commission Decision of 30 November 1987 approving a programme submitted by the Federal Republic of Germany in respect of the poultrymeat sector in Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  animal product
 Date Published: 1987-12-12

 Avis juridique important|31987D058187/581/EEC: Commission Decision of 30 November 1987 approving a programme submitted by the Federal Republic of Germany in respect of the poultrymeat sector in Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 349 , 12/12/1987 P. 0056 - 0056*****COMMISSION DECISION of 30 November 1987 approving a programme submitted by the Federal Republic of Germany in respect of the poultrymeat sector in Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/581/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 335/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 8 January 1987 the Government of the Federal Republic of Germany forwarded a programme in respect of the poultrymeat sector in Bavaria and supplemented it by additional information on 15 July 1987; Whereas this programme relates to the modernization and rationalization of the delivery and slaughter of chicken, ducks, geese and turkeys and the chilling, freezing, storage and preparation thereof for delivery as poultrymeat; whereas it is intended to strengthen the competitiveness of this sector and raise the quality of its produce; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decision to be taken pursuant to Article 14 of Regulation (EEC) No 335/77 on the grant of aid from the Fund, in particular as regards an examination as to whether the conditions laid down in Article 9 (1) have been complied with; Whereas this programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the poultrymeat sector in Bavaria; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme in respect of poultrymeat in Bavaria submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 8 January 1987 and supplemented on 15 July 1987 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.